Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER

THIS FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER, entered into and effective
as of April 29, 2012 (this “Amendment”), is made by and among (i) TransUnion
Holding Company, Inc., a Delaware corporation formerly known as Spartan Parent
Holdings Inc. (“Parent”), (ii) Spartan Acquisition Sub Inc., a Delaware
corporation and a direct, wholly-owned subsidiary of Parent (“Merger Sub”),
(iii) TransUnion Corp., a Delaware corporation (the “Company”); (iv) solely in
its capacity as Stockholder Representative, MDCPVI TU Holdings, LLC, a Delaware
limited liability company; and (v) each of the undersigned parties identified as
Limited Guarantors on the signature pages hereto, and amends that certain
Agreement and Plan of Merger, dated as of February 17, 2012 (the “Merger
Agreement), by and among Parent, Merger Sub, the Company and, solely with
respect to Article 11 of the Merger Agreement, the Stockholder Representative.
Capitalized terms used and not otherwise defined in this Amendment have the
meanings set forth in the Merger Agreement.

RECITALS

WHEREAS, Parent, Merger Sub, the Company and the Stockholder Representative
entered into the Merger Agreement and, along with the Limited Guarantors, desire
to amend the Merger Agreement in accordance with Section 10.4 thereof, as
amended hereby, as more fully set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereby agree as follows:

1. Amendments to the Merger Agreement. The parties hereby agree that the Merger
Agreement shall be amended as follows:

(a) Section 2.3. Section 2.3 of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

 

  “2.3 Payment and Exchange Procedures.

(a) Closing Payments. At or prior to the Closing, Parent shall make, or cause to
be made, the following payments (collectively, the “Closing Payments”) by wire
transfer of immediately available funds:

(i) subject to the conditions set forth in Section 2.3(b), to the MDP
Stockholder, an amount equal to (x) the product of the Per Share Merger
Consideration and the number of shares of Common Stock held by the MDP
Stockholder immediately prior to the Effective Time, minus (y) the MDP
Stockholder’s Pro Rata Portion of the SR Fund, in each case, as set forth in the
Closing Funds Certificate to be delivered pursuant to Section 8.2(d) (the “MDP
Stockholder Payment Amount”);

(ii) subject to the conditions set forth in Section 2.3(b), to each Other
Stockholder, an amount equal to (x) the product of the Per Share Merger



--------------------------------------------------------------------------------

Consideration and the number of shares of Common Stock held by such Other
Stockholder immediately prior to the Effective Time, minus (y) such Other
Stockholder’s Pro Rata Portion of the SR Fund, minus (z) such Other
Stockholder’s Pro Rata Portion of the Indemnity Escrow Fund, in each case, as
set forth in the Closing Funds Certificate to be delivered pursuant to
Section 8.2(d) (collectively, the “Other Stockholders Payment Amount”);

(iii) subject to the conditions set forth in Section 2.3(b), to each Management
Stockholder, in respect of the shares of Common Stock owned by such Management
Stockholder, an amount equal to (x) the product of the Per Share Merger
Consideration and the number of shares of Common Stock held by such Management
Stockholder immediately prior to the Effective Time, minus (y) such Management
Stockholder’s Pro Rata Portion of the SR Fund, in each case, as set forth in the
Closing Funds Certificate to be delivered pursuant to Section 8.2(d)
(collectively, the “Management Stockholder Payment Amount” and, together with
the MDP Stockholder Payment Amount and the Other Stockholders Payment Amount,
the “Stockholder Payment Amount”);

(iv) to the Surviving Corporation for payment to each Option Holder (net of
applicable withholding), an amount equal to the aggregate amount of the Per
Option Merger Consideration applicable to all Vested Options held by such Option
Holder immediately prior to the Effective Time, as set forth in the Closing
Funds Certificate to be delivered pursuant to Section 8.2(d) (the “Option
Payment Amount”);

(v) to the person or persons entitled thereto pursuant to the Closing Funds
Certificate to be delivered pursuant to Section 8.2(d), on behalf and for the
account of the Company, the Transaction Expenses to an account or accounts
designated by the Company;

(vi) to the Indemnity Escrow Agent, on behalf of the Other Stockholders, the
Indemnity Escrow Amount to an account designated by the Indemnity Escrow Agent;
and

(vii) to the Stockholder Representative, on behalf of the Stockholders, the SR
Fund to an account designated by the Stockholder Representative.

(b) Stockholder Payment and Exchange of Certificates.

(i) Prior to the Closing, the Company shall deliver, or cause to be delivered,
to Parent properly completed letters of transmittal, in a customary form as
shall be agreed between the Parent and the Stockholder Representative prior to
the Closing (each, a “Letter of Transmittal”), including, among other terms,
written wire transfer instructions, for each Stockholder who (x) is receiving
payments under Sections 2.3(a)(i), 2.3(a)(ii) or 2.3(a)(iii) and (y) has
submitted such Letter of Transmittal to the Company prior to the Closing.

 

2



--------------------------------------------------------------------------------

(ii) At the Closing, the Company shall deliver, or cause to be delivered, to
Parent all original certificates evidencing shares of Common Stock (the
“Certificates”) as well as any documents reasonably requested by Parent as may
be necessary to document the transfer and/or termination of such Certificates
that have been submitted to the Company prior to the Closing.

(iii) All payments to a Stockholder made pursuant to Sections 2.3(a)(i),
2.3(a)(ii) or 2.3(a)(iii) shall be subject to (x) the Company’s receipt of a
properly completed Letter of Transmittal from such Stockholder, and (y) Parent’s
receipt of such Stockholder’s Certificates, as well as any documents reasonably
requested by Parent as may be necessary to document the transfer and/or
termination of such Certificates, from such Stockholder. Until a Stockholder
delivers the Letter of Transmittal and Certificates and any additional
information or documentation required by this Section 2.3(b), such Stockholder’s
Certificate shall be deemed at any time after the Effective Time to represent
only the right to receive upon such delivery the applicable Stockholder Payment
Amount. At any time after the Effective Time, upon receipt by Parent of such
Stockholder’s Letter of Transmittal and Certificates and any additional
information or documentation required by this Section 2.3(b), Parent or the
Surviving Corporation will issue in exchange for such Stockholder’s Certificate
the applicable Stockholder Payment Amount to such Stockholder.

(iv) If any Certificate shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the person claiming such Certificate to
be lost, stolen or destroyed and, if required by Parent or the Surviving
Corporation, the posting by such person of a bond in such reasonable and
customary amount as Parent or the Surviving Corporation may direct as indemnity
against any claim that may be made against it with respect to such Certificate,
Parent or the Surviving Corporation will issue in exchange for such lost, stolen
or destroyed Certificate the applicable Stockholder Payment Amount.

(c) Option Holder Payment. At the Closing, Parent shall pay to the Surviving
Corporation an amount equal to the aggregate of the amounts owed to the Option
Holders pursuant to Section 2.3(a)(iv), which shall be paid by the Surviving
Corporation to the Option Holders as soon as practicable following the Closing,
but in any event within five (5) Business Days following the Closing. Parent
shall cause the Surviving Corporation to pay by a payroll payment to each Option
Holder for such holder’s Option Payment Amount, less any tax withholdings
required under Applicable Law.”

(b) Section 3.9. Section 3.9 of the Merger Agreement is hereby amended by
replacing the reference to “Section 2.3(a)(iv)” contained therein with a
reference to “Section 2.3(a)(v)”.

(c) Section 6.4(d). Section 6.4(d) of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

 

3



--------------------------------------------------------------------------------

“(d) For record-keeping and dispute resolution purposes only, the MDP
Stockholder, the Management Indemnitors and the Other Stockholders may retain
(i) one (1) copy of the materials included in the data room organized by the MDP
Stockholder, the Management Indemnitors and the Other Stockholders or as
provided separately to Parent, each in connection with the transactions
contemplated by this Agreement, together with a copy of all documents referred
to in such materials, (ii) all internal correspondence and memoranda,
valuations, investment banking presentations and bids received from others in
connection with the transactions contemplated by this Agreement, and (iii) a
copy of all financial information and all other accounting records prepared or
used in connection with the preparation of the Financial Statements.”

(d) Section 6.8. Section 6.8 of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

“6.8 Intercompany Accounts. All intercompany accounts between the Company or its
subsidiaries, on the one hand, and the Stockholders or their affiliates, on the
other hand, as of the Closing shall be settled (irrespective of the terms of
payment of such intercompany accounts) in the manner provided in this
Section 6.8, other than, in each case, any such intercompany accounts with
portfolio companies or similarly-held investments of the Stockholders and their
affiliates that constitute ordinary course business dealings with the Company or
its subsidiaries. At least five (5) Business Days prior to the Closing, the
Company shall prepare and deliver to Parent a statement setting out in
reasonable detail the calculation of all such intercompany account balances
based upon the latest available financial information as of such date and, to
the extent requested by Parent, provide Parent with supporting documentation to
verify the underlying intercompany charges and transactions. All such
intercompany account balances shall be paid in full in cash prior to the Closing
(and, to the extent that any such amounts owed by the Company or any of its
subsidiaries to any Stockholder or any affiliate thereof are not paid on or
prior to Closing, all such unpaid amounts shall be deemed cancelled effective as
of the Closing). In addition, except with respect to certain provisions of that
certain Amended and Restated Stock Purchase Agreement, dated as of June 15, 2010
(as amended), by and among the Company, certain stockholders named therein and
the MDP Stockholder, which shall survive the Closing, all other Contracts
between or among any Stockholder or any of their respective affiliates, on the
one hand, and the Company or any of its subsidiaries, on the other hand, shall
be hereby deemed terminated as of the Closing Date. Notwithstanding any
provision in this Section 6.8 to the contrary, this Section 6.8 shall not apply
to accounts or Contracts arising in the ordinary course of the Company’s or the
counterparty’s business as a result of any arms’ length customer, user, supplier
or similar relationship.”

 

4



--------------------------------------------------------------------------------

(e) Section 7.5. Sections 7.5(a) and 7.5(b) of the Merger Agreement are hereby
deleted and replaced in their entirety with the following:

“(a) From and after the Closing, each of the MDP Stockholder, the Other
Stockholders and the Management Indemnitors shall indemnify Parent and Merger
Sub and their respective officers, directors, agents, employees, successors and
assigns (collectively, the “Parent Tax Indemnitees”) against and agrees to hold
each Parent Tax Indemnitee harmless from any Covered Tax and any liabilities,
costs, expenses (including, reasonable out-of-pocket expenses of investigation
and attorneys’ fees and expenses), losses, damages, assessments, settlements or
judgments arising out of or incident to the imposition, assessment or assertion
of any Covered Tax (together, a “Tax Loss”). Notwithstanding the provisions of
this Section 7.5, (i) in no event shall the amount to be paid by the MDP
Stockholder to the Parent Tax Indemnitees in respect of a claim for
indemnification pursuant to this Section 7.5 exceed the MDP Stockholder’s
Indemnity Percentage of the amount of such claim, (ii) in no event shall the
aggregate amount to be paid by the Other Stockholders to the Parent Tax
Indemnitees in respect of a claim for indemnification pursuant to this
Section 7.5 exceed the Other Stockholders’ Indemnity Percentage of the amount of
such claim, and (iii) in no event shall the amount to be paid by any Management
Indemnitor in respect of a claim for indemnification pursuant to this
Section 7.5 exceed such Management Indemnitor’s Indemnity Percentage of the
amount of such claim. The obligations of the MDP Stockholder, Other Stockholders
and Management Indemnitors under this Section 7.5 shall survive until the Second
Anniversary Date, after which time no claim for indemnification not theretofore
asserted may be brought in respect of any Tax Loss.

(b) If the Company or any of its subsidiaries is required by Applicable Law to
pay an amount to a Taxing Authority that would constitute a Tax Loss in
connection with but prior to the resolution of a suit, action or proceeding
described in Section 7.6, (i) the MDP Stockholder and each Management Indemnitor
shall pay its Indemnity Percentage of such amount, and (ii) the Stockholder
Representative shall cause the Indemnity Escrow Agent to release each Other
Stockholder’s Indemnity Percentage of such amount, in each case, to Parent
within ten (10) days of receipt of notice of the payment by Parent. In the event
that Parent receives a partial or total refund of any such payment, Parent shall
transfer the appropriate amounts to the Stockholder Representative (on behalf of
the Other Stockholders), the MDP Stockholder and each Management Indemnitor
within ten (10) days of receipt.”

(f) Section 7.6. Section 7.6(a) of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

“(a) If an audit, examination, inquiry or other claim shall be made by any
Governmental Entity, which could result in the MDP Stockholder, the Other
Stockholders or the Management Indemnitors having any liability under
Section 7.5 (a “Tax Claim”), Parent shall notify the Stockholder Representative
promptly of such Tax Claim in writing; provided, however, that the failure to
give such notice shall not affect the obligation of the MDP Stockholder, the
Other Stockholders or the Management Indemnitors hereunder, except to the extent
the MDP Stockholder, the Other Stockholders or the Management Indemnitors have
actually been prejudiced as a result of such failure.”

 

5



--------------------------------------------------------------------------------

(g) Section 7.8. Section 7.8 of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

“7.8 Amended Returns. Parent, the Company and its subsidiaries shall not amend,
refile or otherwise modify any income or other material Tax Return with respect
to any Pre-Closing Tax Period without the prior written consent of the
Stockholder Representative, which consent shall not be unreasonably withheld.
For purposes of this Section 7.8, the Stockholder Representative’s consent shall
not be deemed to be unreasonably withheld if such amendment, filing, or
modification results in Tax liability to the MDP Stockholder, the Other
Stockholders or the Management Indemnitors.”

(h) Section 7.9. Section 7.9 of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

“7.9 Parent Actions. Except to the extent required by Applicable Law or pursuant
to the consent of the Stockholder Representative, in no event shall the MDP
Stockholder, the Other Stockholders or the Management Indemnitors be liable for
any Tax Loss to the extent caused by or increased as a result of elections made
or actions taken by Parent, any of its affiliates, the Company, or any of its
subsidiaries after the Closing, including elections pursuant to Section 338 of
the Code or Treasury Regulation Section 301.7701-3, or with respect to changes
in any accounting policy, any tax reporting position or the length of any
accounting period for Tax purposes.”

(i) Section 8.2(d). Section 8.2(d) of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

“(d) Closing Funds Certificate. The Company shall have delivered to Parent, at
least two (2) Business Days prior to the anticipated Closing Date, a certificate
(the “Closing Funds Certificate”) of the chief financial officer of the Company
setting forth such officer’s good faith estimate (in accordance with the
definitions hereof) of (i) Closing Cash, (ii) Closing Indebtedness, (iii) the
Transaction Expenses, (iv) the Outstanding Fully-Diluted Share Number, (v) each
Stockholder’s Pro Rata Portion of the SR Fund, (vi) each Other Stockholder’s Pro
Rata Portion of the Indemnity Escrow Fund, (vii) the MDP Stockholder Payment
Amount, (viii) each Other Stockholder’s Payment Amount, (ix) each Management
Stockholder’s Payment Amount, (x) each Option Holder’s Option Payment Amount and
(xi) the Pre-Closing Equity Repurchase Costs, in each case calculated in
accordance with this Agreement and the Company Accounting Procedures. The
Company shall provide reasonable documentation in support of the estimates set
forth in the Closing Funds Certificate.”

(j) Section 9.2. The preamble to Section 9.2 of the Merger Agreement is hereby
deleted and replaced in its entirety with the following:

 

6



--------------------------------------------------------------------------------

“9.2 Indemnification of Parent Indemnitees. From and after the Closing, and
pursuant to the provisions of this Agreement, and, (i) in the case of the PFBI
Stockholders, the Written Consent executed by the PFBI Stockholders and the
Indemnity Escrow Agreement, (ii) in the case of the Other Stockholders (other
than the PFBI Stockholders), the Indemnity Escrow Agreement, (iii) in the case
of the MDP Stockholder, the Written Consent executed by the MDP Stockholder, and
(iv) in the case of each Management Indemnitor, the Rollover Documentation
executed by such Management Indemnitor, and in all cases subject to the
limitations set forth in this Article 9, Parent and Merger Sub and their
respective officers, directors, agents, employees, successors and assigns
(collectively, the “Parent Indemnitees”) shall be indemnified and held harmless
from and against any liability, obligations, fines, penalties, losses,
settlements, damages, claims, interest, awards and judgments, costs, Taxes and
expenses (including reasonable attorneys’ fees and other reasonable costs and
expenses of investigating or contesting any of the foregoing) and any diminution
in value (collectively, “Loss” or “Losses”) suffered or incurred by any of them
as a result of, or arising out of:”

(k) Section 9.5. Section 9.5 of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

“9.5 Limitations.

(a) Notwithstanding the provisions of this Article 9 or Section 7.5 (but subject
to the provisions of Sections 9.6(c), 9.6(d) and 9.6(e) relating to the
reduction of the Indemnity Escrow Fund, the proportional reduction of the MDP
Stockholder’s obligations hereunder, and the proportional reduction of each
Management Indemnitor’s obligations hereunder, respectively):

(i) except in respect of Fundamental Representations, no Indemnitee shall be
entitled to indemnification pursuant to Section 9.2(a) or 9.3(a) (as applicable)
for Losses resulting from any single claim that does not exceed $75,000;

(ii) except in respect of Fundamental Representations, no Indemnitee shall be
entitled to indemnification pursuant to Section 9.2(a) or 9.3(a) (as applicable)
unless and until the total of all Losses suffered or incurred by the Indemnitee
exceeds an amount equal to $21,062,500, and then only to the extent of such
excess;

(iii) in no event shall the aggregate amount to be paid for Losses and Tax
Losses incurred by the Stockholder Indemnitees, on the one hand, or the Parent
Indemnitees and Parent Tax Indemnitees, on the other hand, for which such
Indemnitees (including, as applicable any Parent Tax Indemnitee) is entitled to
indemnification under this Agreement exceed $125,000,000 (the “Cap”), and, for
the avoidance of doubt, in no event shall (A) the Other Stockholders’ aggregate
liability under this Agreement exceed the Indemnity Escrow Amount, (B) the MDP
Stockholder’s aggregate liability under this Agreement exceed the MDP
Stockholder’s Indemnity Percentage multiplied by the Cap, or (C) any Management
Indemnitor’s aggregate liability under this

 

7



--------------------------------------------------------------------------------

Agreement exceed the amount set forth opposite such Management Indemnitor’s name
on Annex B.

(iv) in no event shall the amount to be paid by the MDP Stockholder in respect
of any claim for indemnification under this Agreement exceed the MDP
Stockholder’s Indemnity Percentage of the amount of such claim;

(v) in no event shall the amount to be paid by any Other Stockholder in respect
of any claim for indemnification under this Agreement exceed such Other
Stockholder’s Indemnity Percentage of the amount of such claim; and

(vi) in no event shall the amount to be paid by any Management Indemnitor in
respect of any claim for indemnification under this Agreement exceed such
Management Indemnitor’s Indemnity Percentage of the amount of such claim.

(b) In no event shall any party hereto be liable for, nor shall the definition
of Losses and Tax Loss include (other than with respect to amounts actually paid
in respect of third party claims), any indirect, incidental, special,
consequential, punitive or exemplary damages, including loss of future revenue,
income or profits, or loss of business reputation or opportunity (provided that
none of the foregoing shall include diminution in value), arising out of a
breach in this Agreement, even if advised at the time of breach of the
possibility of such damages.

(c) In no event shall the MDP Stockholder, any Other Stockholder or any
Management Indemnitor be liable under this Agreement for any Loss or Tax Loss to
the extent an adequate provision or reserve for such Loss or Tax Loss was
established in the Financial Statements (and in the case of a Tax Loss,
specifically identified in the related Tax reserve work papers) or the matter
giving rise to such Loss or Tax Loss was otherwise addressed in the Closing
Funds Certificate.

(d) In no event shall the MDP Stockholder, any Other Stockholder or any
Management Indemnitor be liable for any Loss (i) that was caused by or results
directly from any failure by Parent and its affiliates (including, following the
Closing, the Surviving Corporation and its subsidiaries) to exercise
commercially reasonable efforts to mitigate such Loss, or (ii) that is primarily
a potential or unrealized Loss or Tax Loss (until such Loss or Tax Loss is
realized (subject to the last sentence of Section 9.1)). Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, indemnification for breach of any representation or warranty contained
in Section 3.18 shall be limited to Losses incurred with respect to Pre-Closing
Tax Periods.

(e) The amount of any Loss or Tax Loss for which indemnification is provided
under this Article 9 shall be reduced to reflect: (1) any amount received by
such Indemnitee (or, as applicable, the Surviving Corporation or any of its
subsidiaries) with respect thereto under any insurance coverage (other than self
insured or other policies to the extent to which any such policy allocates the
cost of any recovery to the Indemnitee or its affiliates (including, as
applicable, the Surviving Corporation or any of its subsidiaries)) or from any
other person alleged to be responsible therefore, and (2) associated Tax
reductions actually realized with respect to such Losses.”

 

8



--------------------------------------------------------------------------------

(l) Section 9.6(a). Section 9.6(a) of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

“(a) Manner of Payment. Any payment to the Parent Tax Indemnitees or the Parent
Indemnitees in respect of any claim for indemnification properly asserted by the
Parent Tax Indemnitees or the Parent Indemnitees under Section 7.5 or
Section 9.2 shall be paid as follows:

(i) the MDP Stockholder shall pay its Indemnity Percentage of the amount of such
claim by wire transfer of immediately available funds to an account designated
by Parent within five (5) Business Days after the date of the final
determination of any amounts due and owing under this Article 9;

(ii) the Stockholders Representative shall cause each Other Stockholder’s
Indemnity Percentage of the amount of such claim to be paid on behalf of such
Other Stockholder by the release of funds to the Parent Tax Indemnitees or the
Parent Indemnitees, as applicable, from the Indemnity Escrow Fund by the
Indemnity Escrow Agent, such release to be made concurrently with payment by the
MDP Stockholders pursuant to Section 9.6(a)(i) above; and

(iii) each Management Indemnitor shall pay such Management Indemnitor’s
Indemnity Percentage of the amount of such claim in the manner specified in such
Management Indemnitor’s Rollover Documentation.”

(m) Section 9.6. Section 9.6 of the Merger Agreement is hereby amended by adding
a new subsection 9.6(e) as follows:

“(e) Proportionate Reduction in each Management Indemnitor’s Obligations. Each
Management Indemnitor’s liability hereunder and under such Management
Indemnitor’s Rollover Documentation shall be reduced in the same proportion as
any reduction in the Indemnity Escrow Amount made pursuant to
Section 9.6(c)(i).”

(n) Section 9.7. Section 9.7 of the Merger Agreement is hereby amended by adding
the following sentence to the end of such section:

“Under no circumstances shall any Parent Indemnitee make any claim, demand or
otherwise seek any remedy or recovery from or against any Management Indemnitor
in connection with the transactions contemplated by this Agreement other than as
expressly provided, and subject to the limitations contained in, this Agreement
and the Rollover Documentation.”

 

9



--------------------------------------------------------------------------------

(o) Section 10.4. Section 10.4 of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

“10.4 Amendment. This Agreement may be amended by the parties hereto at any
time. This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties hereto (including the Stockholder
Representative, in its capacity as such, on behalf of the MDP Stockholder, the
Other Stockholders and the Management Indemnitors) and the Limited Guarantors.
The execution and delivery of the Written Consent by the Required Holders to the
Company shall not restrict the ability of the board of directors of the Company
to terminate this Agreement in accordance with Section 10.1, to cause the
Company to enter into an amendment to this Agreement pursuant to this
Section 10.4 or to the extent permitted under Section 251(d) of the DGCL, or to
waive compliance with any of the terms or conditions of this Agreement pursuant
to Section 10.5. Notwithstanding the foregoing, Annex A may be amended from time
to time prior to the Closing upon written notice from the Stockholder
Representative to the other parties hereto.”

(p) Article 11. Article 11 of the Merger Agreement is hereby deleted and
replaced in its entirety with the following:

“11.1 Appointment of the Stockholder Representative; Reliance.

(a) Upon the execution and delivery of (i) the Written Consent by MDCPVI TU
Holdings, LLC and the Required Holders, and (ii) the Rollover Documentation by
each Management Indemnitor, MDCPVI TU Holdings, LLC shall automatically be
appointed as the “Stockholder Representative” to act as the agent of the MDP
Stockholder, the Other Stockholders and the Management Indemnitors, as
applicable, in connection with this Agreement and the Indemnity Escrow Agreement
and to take all actions contemplated by this Agreement and the Indemnity Escrow
Agreement to be taken by the Stockholder Representative. All such actions shall
be deemed to be facts ascertainable outside the Merger Agreement and shall be
binding on the MDP Stockholder, the Other Stockholders and the Management
Indemnitors as a matter of contract law. In connection with such actions, Parent
and Merger Sub shall be entitled to rely conclusively on instructions, notices,
writings, decisions and acts of the Stockholder Representative. Such agency
shall survive the death, incapacity, bankruptcy, dissolution or liquidation of
the MDP Stockholder, any Other Stockholder or any Management Indemnitor, as
applicable. All decisions and actions by the Stockholder Representative shall be
binding upon the MDP Stockholder, the Other Stockholders and the Management
Indemnitors and none of the MDP Stockholder, the Other Stockholders or the
Management Indemnitors shall have the right to object, dissent, protest or
otherwise contest the same. The Stockholder Representative shall have no duties
or obligations hereunder except those set forth herein and such duties and
obligations shall be determined solely by the express provisions of this
Agreement.

 

10



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, upon the execution and
delivery of the Written Consent by MDCPVI TU Holdings, LLC and the Required
Holders, the Stockholder Representative is hereby granted the full power and
authority: (i) to execute and deliver, on behalf of the MDP Stockholder, the
Other Stockholders and the Management Indemnitors, and to accept delivery of, on
behalf of the MDP Stockholder, the Other Stockholders and the Management
Indemnitors, such documents as the Stockholder Representative determines, in its
sole discretion, to be appropriate to consummate this Agreement, including the
Indemnity Escrow Agreement; (ii) to do each and every act, implement any
decision and exercise any and all rights which the MDP Stockholder, the Other
Stockholders or the Management Indemnitors are permitted or required to do or
exercise under this Agreement and the Indemnity Escrow Agreement; (iii) to
(x) negotiate and compromise, on behalf of the MDP Stockholder, the Other
Stockholders or the Management Indemnitors, any dispute that may arise under,
and to exercise or refrain from exercising any remedies available under, this
Agreement and the Indemnity Escrow Agreement, and (y) execute, on behalf of the
MDP Stockholder, the Other Stockholders or the Management Indemnitors, any
settlement agreement, release or other document with respect to such dispute or
remedy; (iv) to enforce, on behalf of the Stockholders, any claim against Parent
or Merger Sub arising under this Agreement or the Indemnity Escrow Agreement;
(v) to engage attorneys, accountants and agents at the expense of the MDP
Stockholder, the Other Stockholders or the Management Indemnitors; (vi) to give
such instructions and to take such action or refrain from taking such action, on
behalf of the MDP Stockholder, the Other Stockholders or the Management
Indemnitors, as the Stockholder Representative deems, in its sole discretion,
necessary or appropriate to carry out the provisions of this Agreement and the
Indemnity Escrow Agreement; (vii) to communicate to, and receive all
communications and notices from, Parent, Merger Sub, the Surviving Corporation
and their respective affiliates and Representatives; (viii) to execute and
deliver on behalf of the MDP Stockholder, the Other Stockholders or the
Management Indemnitors any amendment or waiver hereto or with respect to the
Indemnity Escrow Agreement; (ix) to authorize release to the Parent Indemnitees
of any funds and property in its possession or in the possession of the
Indemnity Escrow Agent in satisfaction of claims by the Parent Indemnitees or to
object to such release; and (x) to make, execute, acknowledge and deliver all
such other agreements, guarantees, orders, receipts, endorsements, notices,
requests, instructions, certificates, stock powers, letters and other writings,
and, in general, to do any and all things and to take any and all actions that
the Stockholder Representative, in its sole discretion, may consider necessary
or proper or convenient in connection with or to carry out the transactions
contemplated by this Agreement and the Indemnity Escrow Agreement.

(c) The Stockholder Representative shall be entitled to rely conclusively, and
shall be fully protected in relying, upon any statements furnished to it by the
MDP Stockholder or any Other Stockholder or Management Indemnitor, Parent or
Merger Sub, or any other evidence deemed by the Stockholder Representative to be
reliable, and the Stockholder Representative shall be entitled to act on the
advice of counsel and other advisors selected by it. The Stockholder
Representative shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall have received such advice or
concurrence of such of the MDP Stockholder, the Other Stockholders or the
Management Indemnitors as it deems appropriate or it shall have been expressly
indemnified to its satisfaction by the MDP Stockholder, the Other Stockholders
and the Management Indemnitors against any and all liability and expense

 

11



--------------------------------------------------------------------------------

that the Stockholder Representative may incur by reason of taking or continuing
to take any such action; provided, however, that nothing in this sentence shall
be considered to exonerate or release the MDP Stockholder, the Other
Stockholders or the Management Indemnitors from any obligation to Parent or
Merger Sub under this Agreement.

(d) All acts of the Stockholder Representative hereunder in its capacity as such
shall be deemed to be acts on behalf of the MDP Stockholder, the Other
Stockholders and the Management Indemnitors and not of the Stockholder
Representative individually. Neither the Stockholder Representative nor any
agent employed by it shall be liable to the Parent, Merger Sub, the MDP
Stockholder, the Other Stockholders or the Management Indemnitors in its
capacity as Stockholder Representative for any liability of the MDP Stockholder,
the Other Stockholders or the Management Indemnitors, or otherwise or for any
error of judgment, any act done or step taken or for any mistake in fact or law,
in each case to the extent taken or omitted by it in good faith. The Stockholder
Representative may seek the advice of legal counsel in the event of any dispute
or question as to the construction of any of the provisions of this Agreement or
its duties hereunder, and it shall incur no liability in its capacity as
Stockholder Representative to Parent, Merger Sub, the Surviving Corporation, the
Company, the MDP Stockholder, the Other Stockholders or the Management
Indemnitors and shall be fully protected with respect to any action taken,
omitted or suffered by it in good faith in accordance with the advice of such
counsel or, with respect to Parent, Merger Sub or the Surviving Corporation, for
anything which it may do or refrain from doing in connection with this
Agreement. The Stockholder Representative shall not by reason of this Agreement
have a fiduciary relationship in respect of the MDP Stockholder, any Other
Stockholder or any Management Indemnitor.

11.2 Indemnification of the Stockholder Representative; SR Fund.

(a) By approval of this Agreement or acceptance of any portion of the Per Share
Merger Consideration and, in the case of the Management Indemnitors, the
acceptance of any portion of the Per Option Merger Consideration and the
execution of the Rollover Documentation, each of the MDP Stockholder, the Other
Stockholders and the Management Indemnitors shall be deemed to agree to, jointly
and severally, (i) indemnify the Stockholder Representative (in any capacity in
which it is acting) against, and to hold the Stockholder Representative (in any
capacity in which it is acting) harmless from, any and all Losses which may at
any time be imposed upon, incurred by or asserted against the Stockholder
Representative in any such capacity in any way relating to or arising out of its
action or failure to take action pursuant to this Agreement or in connection
herewith in such capacity, and (ii) in the case of the Stockholders only, pay
the Stockholder Representative for all out of pocket costs and expenses incurred
on behalf of such Stockholder and owed by the Stockholder Representative to
third persons not related to, or affiliated with, the Stockholder Representative
(the “SR Expenses”). To the extent such SR Expenses are incurred prior to the
Closing or are in excess of the SR Fund at any time after the Closing, such
Stockholder shall pay for such SR Expenses promptly upon demand by the
Stockholder Representative and on an as-incurred basis, in each case, in
accordance with such Stockholder’s Pro Rata Portion thereof.

 

12



--------------------------------------------------------------------------------

(b) In accordance with Section 2.3(a)(vii), at the Closing, Parent shall pay or
cause to be paid $5,000,000 (the “SR Fund”) to the Stockholder Representative.
The Stockholder Representative shall be entitled to withdraw funds from the SR
Fund to satisfy any post-Closing SR Expenses hereunder and related hereto;
provided, that upon completion of all of the Stockholder Representative’s
responsibilities under this Agreement, the Stockholder Representative shall
deliver to each Stockholder their respective Pro Rata Portion of the funds then
remaining in the SR Fund, if any, less any amounts necessary to pay the
Stockholder Representative for any and all unpaid SR Expenses incurred in the
discharge of the Stockholder Representative’s responsibilities hereunder.

(c) After the Closing, in the event that the Stockholder Representative receives
any amounts owed to the Stockholders, the Stockholder Representative shall
promptly pay or direct payment of such amounts to such Stockholders.

(d) Each of the Other Stockholders shall provide the Stockholder Representative
with any forms and documents (collectively, the “Tax Reporting Documentation”)
that are required by Applicable Law to allow the Indemnity Escrow Agent to
complete any information returns and payee statements, prior to any distribution
to the Stockholder Representative. The parties understand that, to the extent
that Tax Reporting Documentation is not provided to the Stockholder
Representative, which shall deliver such Tax Reporting Documentation to the
Indemnity Escrow Agent, payments made to the Other Stockholders may be subject
to withholding under the Code or other applicable tax laws.

11.3 Dissenting Stockholders. For purposes of this Article 11, “Stockholders”
shall not include Dissenting Stockholders.”

(q) Section 12.2. The following definitions shall be replaced or added to
Section 12.2 of the Merger Agreement, as applicable, as follows in the
appropriate alphabetical order:

i. “‘Indemnity Escrow Agreement’ means that certain escrow agreement, in
substantially the form attached hereto as Exhibit H (with such changes thereto
as may be agreed by the Parent and Stockholder Representative), to be entered
into as of the Closing Date by and among Parent, the Stockholder Representative,
on behalf of the Other Stockholders, and the Indemnity Escrow Agent.”

ii. “‘Indemnity Escrow Amount’ means $60,320,185.82.”

iii. “‘Indemnity Percentage’ means, with respect to the MDP Stockholder, each of
the Other Stockholders and each Management Indemnitor, the percentage set forth
opposite such person’s name on Annex C attached hereto (as such Annex C may be
amended from time to time prior to the Closing; provided, that, in the case of
such amendment, the total of such percentages shall equal one hundred percent
(100%)).”

 

13



--------------------------------------------------------------------------------

iv. “‘Management Indemnitor’ means each person listed on Annex B attached hereto
(as such Annex B may be amended from time to time prior to the Closing).”

v. “‘Other Stockholders’ means each of the PFBI Stockholders and the Outside
Director Stockholders.”

vi. “‘Outside Director Stockholders” means each of those Stockholders listed
under the heading “Outside Director Stockholders” on Annex A attached hereto (as
such Annex A may be amended from time to time prior to the Closing).”

vii. “‘Pro Rata Portion of the Indemnity Escrow Fund’ means, with respect to any
Other Stockholder, a ratio (expressed as a percentage) equal to (a) the number
of shares of Common Stock held by such Other Stockholder immediately prior to
the Closing divided by (b) the aggregate number of shares of Common Stock held
by all the Other Stockholders as of immediately prior to the Closing.”

viii. “‘Rollover Documentation’ means, collectively, those certain agreements
entered into by and between each Management Indemnitor and Parent evidencing the
equity investment by each Management Indemnitor in Parent and the other matters
agreed to therein.”

(r) Section 12.3. Section 12.3 of the Merger Agreement is hereby amended by
(i) adding “Management Stockholder Payment Amount” and a corresponding section
reference to “2.3(a)(iii)” beneath the defined term “Losses” and its
corresponding section reference to “9.2”, respectively; (ii) replacing reference
to “2.3(a)(iii)” across from “Option Payment Amount” with reference to
“2.3(a)(iv)”; and (iii) replacing reference to “Other Stockholder Payment
Amount” with “Other Stockholders Payment Amount”.

(s) Section 12.6. The first sentence of Section 12.6 of the Merger Agreement is
hereby deleted and replaced in its entirety with the following:

“Except for the Confidentiality Agreement and that certain Confidentiality
Agreement, dated July 8, 2011, between the Company and Advent International
Corporation as amended by that certain Addendum to Confidentiality Agreement,
dated August 19, 2011 (together with the Confidentiality Agreement, the “Sponsor
Confidentiality Agreements”), which the parties hereto agree shall terminate and
be of no further force and effect as of the Closing, this Agreement, the Written
Consent, the Indemnity Escrow Agreement, the Limited Guarantees and, with
respect to the Management Indemnitors, the Rollover Documentation constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and thereof.”

2. Amendment to Annex A. Annex A of the Merger Agreement is hereby amended by
replacing it in its entirety with Annex A attached hereto and all references in
the Merger Agreement to Annex A shall refer to the amended Annex A as attached
hereto.

 

14



--------------------------------------------------------------------------------

3. Addition of Annex B and Annex C. The Merger Agreement is hereby amended by
adding a new Annex B and Annex C in the form of Annex B and Annex C attached
hereto, and all references in the Merger Agreement to Annex B or Annex C shall
refer to Annex B or Annex C as attached hereto.

4. References. All references to “this Agreement”, “herein”, “hereof” and words
of similar import in the Merger Agreement shall refer to the Merger Agreement as
amended hereby.

5. No Other Amendments. Except as specifically amended by this Amendment, the
terms and conditions of the Merger Agreement shall remain in full force and
effect and shall be unaffected by this Amendment.

6. General Provisions. To the extent necessary or desirable to give effect to
this Amendment, the provisions of Article 12 of the Merger Agreement, as hereby
amended, are hereby incorporated herein mutatis mutandis.

7. Governing Law. This Amendment shall be governed by, and be construed in
accordance with, the laws of the State of Delaware regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

8. Counterparts. This Amendment may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. The exchange of a fully executed Amendment
(in counterparts or otherwise) by facsimile or by electronic delivery in .pdf
format shall be sufficient to bind the parties to the terms and conditions of
this Amendment.

Signature pages follow.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

Parent:

TRANSUNION HOLDING

COMPANY, INC.

By:   /s/ Sumit Rajpal  

Name: Sumit Rajpal

Title:   President

[Signature Page to First Amendment to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

Merger Sub: SPARTAN ACQUISITION SUB INC. By:   /s/ Sumit Rajpal  

Name: Sumit Rajpal

Title:

[Signature Page to First Amendment to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

Company: TRANSUNION CORP. By:   /s/ Samuel A. Hamood  

Name: Samuel A. Hamood

Title:   Executive Vice President &

            Chief Financial Officer

[Signature Page to First Amendment to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

Stockholder Representative:

MDCPVI TU HOLDINGS, LLC, solely

in its capacity as Stockholder

Representative pursuant to Article 11 of

the Merger Agreement only

By:   /s/ Vahe A. Dombalagian  

Name: Vahe A. Dombalagian

Title:   Managing Director

[Signature Page to First Amendment to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

Limited Guarantors: Advent International GPE VI Limited Partnership Advent
International GPE VI-A Limited Partnership
Advent International GPE VI-B Limited Partnership
Advent International GPE VI-F Limited Partnership
Advent International GPE VI-G Limited Partnership By:  
GPE VI GP Limited Partnership, General Partner By:   Advent International LLC,
General Partner By:   Advent International Corporation, Manager By:   /s/
Christopher Egan Name:   Christopher Egan Title:   Managing Director
Advent International GPE VI-C Limited Partnership
Advent International GPE VI-D Limited Partnership Advent International GPE VI-E
Limited Partnership By:   GPE VI GP (Delaware) Limited Partnership, General
Partner By:   Advent International LLC, General Partner By:   Advent
International Corporation, Manager By:   /s/ Christopher Egan Name:  
Christopher Egan Title:   Managing Director Advent Partners GPE
VI 2008 Limited Partnership Advent Partners GPE VI 2009 Limited Partnership
Advent Partners GPE VI 2010 Limited Partnership Advent Partners GPE VI-A Limited
Partnership Advent Partners GPE VI-A 2010 Limited Partnership By:   Advent
International LLC, General Partner By:   Advent International Corporation,
Manager By:   /s/ Christopher Egan Name:   Christopher Egan Title:   Managing
Director

[Signature Page to First Amendment to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

 

Limited Guarantors: GS CAPITAL PARTNERS VI FUND, L.P. By:   GSCP VI Advisors,
L.L.C.   its General Partner

 

By:   /s/ Sumit Rajpal   Name: Sumit Rajpal   Title: Vice President

 

GS CAPITAL PARTNERS VI

OFFSHORE FUND, L.P.

By:   GSCP VI Offshore Advisors, L.L.C.   its General Partner

 

By:

  /s/ Sumit Rajpal   Name: Sumit Rajpal   Title: Vice President

 

GS CAPITAL PARTNERS VI GmbH &

Co. KG

By:

  Goldman, Sachs Management GP  

GmbH

its General Partner

 

By:   /s/ Sumit Rajpal   Name:Sumit Rajpal   Title:Vice President

[Signature Page to First Amendment to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

GS CAPITAL PARTNERS VI

PARALLEL, L.P.

By:

  GS Advisors VI, L.L.C.   its General Partner

 

By:

  /s/ Sumit Rajpal   Name:Sumit Rajpal   Title:Vice President

 

MBD 2011 HOLDINGS, L.P.

By:

  MBD 2011 Offshore Advisors, Inc.   its General Partner

 

By:

  /s/ Sumit Rajpal   Name:Sumit Rajpal   Title:Vice President

 

OPPORTUNITY PARTNERS

OFFSHORE-B CO-INVEST AIV, L.P.

By:

  Opportunity Partners Offshore-B Co-   Invest AIV Advisors, Inc. its General
Partner

 

By:

  /s/ Sumit Rajpal   Name:Sumit Rajpal   Title:Vice President

[Signature Page to First Amendment to Agreement and Plan of Merger]